OPINION — AG — QUESTION(1): "UNDER THE TERMS OF SENATE BILL NO. 41, 31ST LEGISLATURE, 1ST SESSION, MAY THE DEPARTMENT OF WILDLIFE CONSERVATION REQUIRE HOLDERS OF LIFETIME HUNTING LICENSES TO OBTAIN FREE TAGGING PERMITS FROM THE DEPARTMENT OF WILDLIFE CONSERVATION?" — AFFIRMATIVE, QUESTION(2): "UNDER THE TERMS OF SENATE BILL NO. 41, IS THE HOLDER OF A COMBINATION LIFETIME LICENSE REQUIRED TO PURCHASE SPECIAL HUNTING PERMITS, INCLUDING BIG GAME PERMITS?" — AFFIRMATIVE, QUESTION(3): "UNDER THE TERMS OF SENATE BILL NO. 41, IS THE HOLDER OF A COMBINATION LICENSE REQUIRED TO PURCHASE THE SPECIAL TROUT LICENSE?" — AFFIRMATIVE (DALE CROWDER) FILENAME: m0000985 WENDELL BEVER DEPARTMENT OF WILDLIFE CONSERVATION ATTORNEY GENERAL OF OKLAHOMA — OPINION JULY 5, 1967 OPINION — AG — QUESTION(1): "UNDER THE TERMS OF SENATE BILL NO. 41, 31ST LEGISLATURE, 1ST SESSION, MAY THE DEPARTMENT OF WILDLIFE CONSERVATION REQUIRE HOLDERS OF LIFETIME HUNTING LICENSES TO OBTAIN FREE TAGGING PERMITS FROM THE DEPARTMENT OF WILDLIFE CONSERVATION?" — AFFIRMATIVE, QUESTION(2): "UNDER THE TERMS OF SENATE BILL NO. 41, IS THE HOLDER OF A COMBINATION LIFETIME LICENSE REQUIRED TO PURCHASE SPECIAL HUNTING PERMITS, INCLUDING BIG GAME PERMITS?" — AFFIRMATIVE, QUESTION(3): "UNDER THE TERMS OF SENATE BILL NO. 41, IS THE HOLDER OF A COMBINATION LICENSE REQUIRED TO PURCHASE THE SPECIAL TROUT LICENSE?" — AFFIRMATIVE (DALE CROWDER)